Citation Nr: 1615688	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service-connection for depression. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness.  

5.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae keloids and boils (skin disability).

6.  Entitlement to an initial compensable rating for allergic rhinitis.

7.  Entitlement to an initial compensable rating for hearing loss. 



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999 and from February 2001 to February 2004.  He also had subsequent Reserve service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2011.  A transcript of that proceeding is of record. 

The Veteran subsequently requested a Board hearing.  A videoconference hearing was scheduled for August 2015.  However, the Veteran did not report for his scheduled hearing nor has he provided good cause for not appearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for a respiratory condition; and entitlement to increased ratings for a skin disability, allergic rhinitis, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's depression is caused by his service-connected PTSD.

2.  Resolving any doubt in favor of the Veteran, his right knee strain is related to active service. 

3.  The Veteran's degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine are related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a right knee strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for DDD and DJD of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under 38 C.F.R. § 3.310 (2015), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Depression

The Veteran contends that service connection for depression is warranted.  

VA treatment records and examination reports indicate that the Veteran has been diagnosed with depression and Major Depressive Disorder (MDD).  Additionally, the Veteran is service-connected for PTSD with alcohol abuse.  

Accordingly, the only remaining question is whether there is a nexus between the Veteran's depression and his service-connected PTSD.  The Veteran was provided QTC psychological examinations in October 2010, February 2011, and May 2011.  The November 2010 and February 2011 examination reports did not address the etiology of the Veteran's depression.  However, the May 2011 examiner stated that the Veteran had pending claims for PTSD and depression and noted that the Veteran's depression would be considered within the larger PTSD diagnosis because the symptoms were part of the Veteran's PTSD and arose at the same time.  

In light of the May 2011 opinion that the Veteran's depression was part of his PTSD diagnosis, the Board finds that the Veteran's depression, which has alternatively been diagnosed as MDD, is a symptom caused by his service-connected PTSD.  Moreover, depressed mood is a symptom contemplated in support of the Veteran's initial 100 percent rating for PTSD.  Thus, it is clearly contemplated by the already service-connected disability.  (The provisions of 38 C.F.R. § 4.130 (2015) indicate that depressed mood or near continuous depression affecting the ability to function are manifestations of a psychiatric disability for rating purposes).  As such, the Board finds that service connection for depression is warranted.

Right Knee 

The Veteran claims that his right knee symptoms initially manifested during active service and have continued to present time.

The Veteran was provided QTC examinations regarding his right knee symptoms in February 2011 and November 2011.  While the November 2011 examination report indicated that the Veteran was diagnosed with right knee patellofemoral syndrome in June 1997, the examiner indicated that the Veteran currently did not have a right knee disability.  By contrast, the February 2011 examiner diagnosed the Veteran with a right knee strain.  In support of that diagnosis, the February 2011 examiner noted that the subjective factors were the Veteran's reported history and the objective factors were decreased range of motion, stiffness, and tenderness with active movement of the knee.  The Board notes that if a claimant has a disability at the time a claim is filed, or at any time during the pendency of that claim, the current disability criteria have been met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, resolving any doubt in favor of the Veteran, the first Davidson element is met.  

The Veteran's service treatment records indicate that he was treated for right knee pain in June 1997, which was assessed with right knee patellofemoral syndrome.  Accordingly, the second Davidson element has been demonstrated.  

With respect to a nexus between the Veteran's current right knee strain and his in-service knee pain, the record contains a positive nexus opinion.  The February 2011 QTC examiner opined that the Veteran's right knee strain was at least as likely as not due to active service.  The examiner explained that the Veteran was treated for right knee pain during active service and that his current right knee strain was at least as likely as not a continuation in-service knee symptomology.  

In light of the above evidence, service connection for a right knee strain is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lumbar Spine

The Veteran claims that his lumbar spine symptoms initially manifested during active service and have continued to present time.

As an initial matter, private and VA treatment records, as well as QTC examination reports, indicate that the Veteran has been diagnosed with a lumbar spine disability.  Specifically, the record contains diagnoses of DDD and DJD of the lumbar spine.  Accordingly, the first Davidson element is met.  

The Veteran's service treatment records contain multiple reports of and treatment for recurrent mechanical low back pain and low back pain with spasms in January 1998, May 1998, and June 1998.  His service treatment records indicate that the Veteran was instructed on proper lifting techniques, prescribed Motrin, and placed on light duty.  Accordingly, the second Davidson element has been demonstrated.  

With respect to a nexus between the Veteran's current lumbar spine disability and his in-service low back pain and spasms, VA treatment records dated in December 2008 and August 2009 noted that the Veteran had a long history of back pain that started after an in-service accident and that his symptoms had slowly progressed over the past decade.  

The Board recognizes the opinion adverse to the claim offered by the VA examiner in November 2011.  This opinion was based on the Veteran developing a herniated disc in 2008 with no ongoing treatment or condition for his back in service.  In contrast, the February 2011 QTC examiner opined that the Veteran's DJD of the lumbar spine was at least as likely as not related to his military service.  The examiner noted that the Veteran was diagnosed with and treated for low back pain during active service.  Thereafter, the Veteran continued to seek treatment for his low back pain, which eventually required surgery.  Accordingly, it was the examiner's opinion that it was at least as likely as not that the Veteran's DJD of the lumbar spine was a progression of his in-service recurrent mechanical back pain and spasms.  The examiner explained that back conditions, if unresolved with treatment, were known to get worse with the wear and tear associated with general activities.  The Board is affording more weight to the February 2011 opinion as it accounts for the Veteran's credible assertions of back pain since service while the other opinion does not.  

In light of the above evidence, service connection for DDD and DJD of the lumbar spine is warranted.  See also 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for depression is granted.  

Entitlement to service connection for a right knee strain is granted.  

Entitlement to service connection for DDD and DJD of the lumbar spine is granted.  


REMAND

Initially, the Board notes that there appears to be outstanding relevant evidence.  An August 2008 discharge summary indicated that the Veteran was admitted for VA in-patient treatment from August 15-22, 2008.  While the discharge summary is of record, the underlying in-patient treatment records for this period have not been associated with the record.  Additionally, a June 2010 VA treatment record and the Veteran's September 2010 VA Form 21-8940 indicated that he received Social Security Administration (SSA) disability benefits.  As those records have not been obtained and are potentially relevant to the Veteran's claims, SSA records must be associated with his claims file.  

With regard to the Veteran's claim for service connection for a respiratory condition, the Board finds that the examination reports of record are inadequate for adjudicating the claim.  Specifically, the examination reports contain conflicting diagnoses.  The February 2008, June 2011, and November 2011 indicated that the Veteran did not have a diagnosable respiratory disability.  In support of that finding, the examiners indicated that chest x-rays and pulmonary function testing evidenced no lung pathology to support a diagnosis.  By contrast, the February 2011 examiner diagnosed the Veteran bronchial asthma, and opined that it was less likely than not related to active service.  In rendering his negative etiological opinion, the February 2011 examiner did not address the Veteran's contentions that his respiratory condition was related to his exposure to environmental hazards during his service in the Persian Gulf.  Accordingly, another examination is necessary to reconcile the conflicting diagnoses and obtain an adequate nexus opinion.

With regard to the Veteran's increased rating claims, the Board notes that the Veteran's most recent examinations for his allergic rhinitis and skin disability were in November 2011, and his most recent audiological examination was in May 2011.  Given that the Board is remanding these claims for other reasons and that it has been over four years since the Veteran's most recent VA examinations, upon remand, the Veteran should be provided contemporaneous VA examinations to determine the nature and severity of his service-connected allergic rhinitis, skin disability, and hearing loss.  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all relevant, outstanding VA treatment records dated from October 2011 to present and inpatient treatment records from August 15-22, 2008. 

2.  Obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits, as well as the medical records relied upon concerning any claim.  All attempts to obtain these records must be documented in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed respiratory condition, to include asthma.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner is asked to address the following:

a.  Identify any diagnosable respiratory condition.  
In so opining, the examiner shoulder address and reconcile his or her opinions with the findings in the February 2008, February 2011, June 2011, and November 2011 examination reports.  

b.  For each diagnosed disability, state whether it is at least as likely as not (50 percent or greater degree of probability) that it began in service, was caused by service, or is otherwise etiologically related to active service, to include the Veteran's service in the Persian Gulf.  

In so opining, the examiner shoulder address the Veteran's contentions regarding in-service and post-service respiratory symptoms. 

c.  If the Veteran's respiratory symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's respiratory symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which illness has manifested. 

A complete rationale must be provided for any medical opinion offered.

4.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected allergic rhinitis, skin disability, and hearing loss.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with the applicable VA rating criteria for the respective disability.

5.  Finally, after conducting any other development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


